Citation Nr: 1235299	
Decision Date: 10/11/12    Archive Date: 10/17/12	

DOCKET NO.  05-17 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disorder with arthritis.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from November 1951 to August 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the VARO in Phoenix that denied entitlement to the benefit sought.

The case was previously before the Board in July 2006 at which time it was determined that the Veteran had submitted sufficiently new and material evidence to reopen his claim of service connection for a low back disorder with arthritis.  The Board then remanded the case for procedural and substantive purposes.  

For reasons set forth below, the case is again REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.

Please note this will be advanced on appeal to the Board's docket pursuant to the provisions of 38 C.F.R. § 20.900(c) (2011); 38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

A review of the record reveals that the Veteran has reported being in receipt of disability benefits with the Social Security Administration.  When VA has actual notice of the existence of Social Security Administration records that might be relevant to a claim, the duty to assist the Veteran in developing a claim includes requesting those records from the Social Security Administration.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA will seek to obtain relevant records under 38 U.S.C.A. § 5103(a)(1)); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  

In view of the foregoing, the case is once again REMANDED for the following:  

1.  VA should contact the Social Security Administration and request all pertinent documentation pertaining to any medical records or any determination that it may have in its possession regarding the Veteran.  These records should be obtained and associated with the claims file.  If the records are not available, documentation to this effect should be made and associated with the claims file.  

2.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided a supplemental statement of the case and be given an appropriate period of time within which to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

	                  _________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



